Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/5/21 has been approved for entry.

Allowable Subject Matter
Claims 1-2, 4-7,11-20 and 25-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or renders obvious the claimed combination of an energy recovery unit for use in a vehicle exhaust system comprising a thermoelectric generator disposed between an inlet and an outlet, and a valve arrangement operable to direct exhaust gas entering the inlet across the thermoelectric generator to enable the thermoelectric generator to generate electrical energy from thermal energy contained in the exhaust gas, wherein the valve arrangement is operable to vary the direction of exhaust gas flow between two opposing directions across the thermoelectric generator from the inlet to the outlet.

      Conclusion
Any inquiry concerning this communication from the examiner should be directed
to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can
normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an

(AIR) at http:/Awww.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number
for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747